Title: To George Washington from James Lovell, 11 March 1782
From: Lovell, James
To: Washington, George


                        
                            Sir
                            Boston March 11 1782
                        
                        A very high Degree of Jealousy possesses the Breast of my Correspondent concerning the Insincerity of some of
                            the Cabinet Council of Vermont in their present Conduct towards Congress: This Jealousy, manifest in every Conversation
                            which I have had with him here should not however make me neglect to convey to your Excellency such Information as the
                            inclosed, which, if corroborated by other Circumstances within  knowledge, will doubtless affect
                            some of your Arrangements for the ensuing Campaign in which and through Life I wish Prosperity and Honour may attend your
                            Excellencys and am, Sir, your most humble Servant
                        
                            James Lovell
                        
                     Enclosure
                                                
                            
                                Sr
                                Newbury March 7th 1782
                            
                            You may remember that I mentioned the Case of Capt. Thomas Johnson to you, the necessity of his being
                                Exchanged in order to Prove the Treasonable Conduct of a number in Vermont, &c. I told you Johnson had the
                                confidence of the Enemy in Canada and knew what had been transacted between them and Vermont. I am still further
                                convinced, as Capt. Johnson has lately recived a letter from Canada and an answer Demanded which he complied with
                                other ways he Supposed his Intent to make Discovery to us would be susspected by the Enemy, he Shew to a friend of the
                                United States what he recived from and Sent to Canada, which was from the Enemy an enquiry whether an Expedition to
                                Canada was Intended by us or any preparation therefor, how the people Stood as to a Union with them in Canada,
                                Informing they Intended an Expedition early to Albany &c. Capt. Johnsons return was that he heard nothing of
                                an Expedition by us to Canada, and that Affairs went on well in Vermont, in about a month doubtless other letters from
                                Genll Haldeman will be Sent to Capt. Johnson, all letters and Copies will be kept, Capt. Johnson wishes his Exchange
                                may Soon take place, his situation is really criticall, for without Genll Washingtons particular Directions he is
                                Expossed to the Severest punnishment if he dos not Corrisspond the Enemy will Susspect him and he be Exposed to be
                                sailed to Canada, by which we Shall loose his Evidence in Matters of the greatest Importance, I Send you this as no
                                Private Corrispondance with the Enemy is admissable it is come to my knowledge and I wish to convey the same to the
                                Commander in Chief, which I Dare not attempt by Publick part I wish any way left it may be Transmited to his Excelency
                                Genll Washington the above anr arrived to me yesterday, & must leave the matter to your Direction, and am Sr
                                your most obedient Humble Servant
                            
                                Jacob Bayley
                            
                        
                        
                    